Name: Commission Regulation (EEC) No 2554/84 of 5 September 1984 on the supply of a lot of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 239/ 12 Official Journal of the European Communities 7. 9 . 84 COMMISSION REGULATION (EEC) No 2554/84 of 5 September 1984 on the supply of a lot of skimmed-milk powder as food aid skimmed-milk powder, butter and butteroil as food aid (4), as amended by Regulation (EEC) No 1886/83 (5) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implemen ­ ting rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (3), Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain recipient third countries and organizations ' have requested the supply of the quantity of skimmed-milk powder set out therein ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regu ­ lation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply skimmed-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 5 September 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ No L 150, 6 . 6 . 1984, p . 6 . (3) OJ No L 196, 20 . 7. 1983, p . 1 . (4) OJ No L 142, 1 . 6 . 1983, p . 1 . O OJ No L 187, 12 . 7 . 1983, p . 29 . 7. 9 . 84 Official Journal of the European Communities No L 239/ 13 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme 1983 (a) legal basis (b) purpose Council Regulation (EEC) No 1992/83 Commission Decision of 29 July 1983 2. Recipient World Food Programme 3 . Country of destination , Mozambique 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 400 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into stock after 1 January 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'MOZAMBIQUE 2477 PI / MAPUTO / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 24 September 1984 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 15 November 1984 8 October ,1984 15. Miscellaneous  Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer must contact the beneficiary to determine necessary shipping documents .